DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because elements 100, 102, 104, 106, 108, 110 in Fig. 1; elements 110, 202, 204, 206, 210, 212, 214, 216, 218, 220, 222, 224 in Fig. 2; elements 210, 212, 216, 218, 300, 306, 304, 302, 314, 308A, 308B, 308N, 310A, 310B, 310N in Fig. 3; elements 400, 402, 404, 406, 408, 410, 412 in Fig. 4; elements 500, 504, 506, 508, 502, 512, 514, 516, 518, 510, A, B, C, D in Fig. 5; elements 600, 602, 604, 606, 608 in Fig. 6; and elements 700, 702, 704, 706, 708, 710 in Fig. 7 should be textually descriptive so one can easily understand the functions provided by the boxes and arrows.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-19 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. 	A method of monitoring depletion of a coolant in a cooling system associated with at least one imaging modality, the method comprising: 
receiving a set of signal values from a sensing unit associated with the cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system; 
determining a class associated with the set of signal values using a trained artificial intelligence model; 
selecting a prediction model capable of predicting a depletion rate of the coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values; 
computing a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model; 
determining a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system; and 
generating a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The limitations of “determining a class associated with the set of signal values using a trained artificial intelligence model”; “computing a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model”; and “determining a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system” are mathematical.  The limitation of “selecting a prediction model capable of predicting a depletion rate of the coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values” is a mental process. 


10. 	A system comprising: 
at least one processing unit; and 
a memory unit coupled to the processing unit, wherein the memory unit comprises a set of machine-readable instructions executable by the processing unit, wherein the set of machine-readable instructions cause the processing unit to: 
receive a set of signal values from a sensing unit associated with a cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system; 
determine a class associated with the set of signal values using a trained artificial intelligence model; 
select a prediction model capable of predicting a depletion rate of a coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values; 
compute a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model; 
determine a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system; and 
generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system.

As to claim 10 above, the pertinent portion pertaining to the abstract idea is bolded.  The limitations of “determine a class associated with the set of signal values using a trained artificial intelligence model”;  “compute a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model”; “determine a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system” are mathematical.  The limitation of “select a prediction model capable of predicting a depletion rate of a coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values” is a mental process.

19. 	A cooling system comprising: 
a coolant storage unit configured to store a coolant; and 
a sensing unit configured to measure a set of signal values corresponding to one or more parameters of the coolant storage unit, 
wherein the cooling system is configured to: 
receive a set of signal values from the sensing unit, wherein the set of signal values correspond to one or more parameters of the cooling system; 
determine a class associated with the set of signal values using a trained artificial intelligence model; 
select a prediction model capable of predicting a depletion rate of the coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values; 
compute a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model; 
determine a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system; and 
generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system.

As to claim 19 above, the pertinent portion pertaining to the abstract idea is bolded.  The limitations of “determine a class associated with the set of signal values using a trained artificial intelligence model”;  “compute a depletion rate of the coolant in the cooling system based on the set of signal values using the selected prediction model”; “determine a number of days remaining to refill the coolant in the cooling system based on the depletion rate of the coolant in the cooling system” are mathematical.  The limitation of “select a prediction model capable of predicting a depletion rate of a coolant in the cooling system from a plurality of predetermined prediction models based on the class associated with the set of signal values” is a mental process.
The non-abstract limitations are “receiving a set of signal values from a sensing unit associated with the cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system”; “generating a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system”; “receive a set of signal values from a sensing unit associated with a cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system”; “generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system”; “receive a set of signal values from the sensing unit, wherein the set of signal values correspond to one or more parameters of the cooling system”; “generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system”; “at least one processing unit”; “a memory unit”; “a coolant storage unit”; “coolant”, “cooling system”, and “a sensing unit”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because 
“receiving a set of signal values from a sensing unit associated with the cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system”; “receive a set of signal values from a sensing unit associated with a cooling system, wherein the set of signal values correspond to one or more parameters of the cooling system”; and “receive a set of signal values from the sensing unit, wherein the set of signal values correspond to one or more parameters of the cooling system” are generic extra solution data gathering steps; and 
“generating a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system”;; “generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system”; and “generate a warning signal on a graphical user interface, the warning signal indicative of the number of days remaining to refill the coolant in the cooling system” are generic computer functions.  
“At least one processing unit” and “a memory unit” are generic basic computer components.  “A sensing unit” is an extra solution data gathering component.  As to “a coolant storage unit”, “coolant”, and “a cooling system”, the court decided “although the additional elements did limit the use of the abstract idea”, that “this type of limitation merely confines the use of the abstract idea to a particular technological environment” and “thus fails to add an inventive concept to the claims”.  See Affinity Labs of Texas in MPEP sect. 2106.05(h).  
As to claim 5 and claim 7, “initiating one or more actions in the cooling system when the determined number of days remaining to refill the coolant reaches a minimum threshold value” and “initiating one or more actions in the cooling system when the determined number of days remaining to refill the coolant reaches a minimum threshold value”, respectively, are similar to the words “apply it” and do not integrate a judicial exception into a practical application. See MPEP sect. 2106.04(d).  
As to claim 14 and claim 16, “initiate one or more actions in the cooling system when the determined number of days remaining to refill the coolant reaches a minimum threshold value” and “initiate one or more actions in the cooling system when the determined number of days remaining to refill the coolant reaches a minimum threshold value”, respectively, are similar to the words “apply it” and do not integrate a judicial exception into a practical application. See MPEP sect. 2106.04(d).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biber disclose a method for monitoring a cooling system of a magnetic resonance apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852